Title: From Alexander Hamilton to William Loughton Smith, 11 March 1800
From: Hamilton, Alexander
To: Smith, William Loughton

New York March 11, 1800.
Dear Sir:
You will probably have heard before this reaches you that I had appointed Captain Izard one of my aids. I part with him to you with all the reluctance that a strong impression of his merit can inspire. Yet I do not resist his going because our military prospects in general, and mine in particular are very uncertain.
Though we have had no communication since your departure you may be assured that I have not ceased to interest myself in your welfare. If you go to Constantinople I wish you good luck. Tis perhaps past the time for you to play the false Ibrahim. You see I am in a humour to laugh. What can we do better in this best of all possible worlds? Should you ever be shut up in the seven towers, or get the plague, if you are a true philsopher, you will consider this only as laughing matter.
Adieu

AH

